Citation Nr: 9912455	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-29 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to May 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in October 1997.  A statement of the case was 
mailed to the veteran in October 1997.  The veteran's 
substantive appeal was received in October 1997.  


REMAND

The veteran in February 1997, when he claimed service 
connection for PTSD indicated that he had trauma as a child 
which was aggravated while aboard the U.S.S. Henry B. Wilson 
when he was assigned to a unit (hull maintenance shop) where 
there was stress and racial animosity and he was involved in 
fights because of it.

The RO sent the veteran a letter asking for specifics and in 
March 1997 he responded with listing the U.S.S. Henry B. 
Wilson and referring to his February 1997 letter.

In this case, the only diagnosis of PTSD in the claims folder 
is from a psychologist at the Edith Nourse Rogers Memorial 
Veterans Hospital after evaluation in March and April 1997.  
The psychologist indicated that the veteran had reported 
multiple trauma throughout his life, including physical abuse 
from his father when he was a child with daily beatings, 
having a shotgun put to his head as a child, accidentally 
turning over an eighteen wheeler at 65 miles an hour and 
exposure to daily racism while in the Navy, including having 
to physically defend himself when assigned to a shop.  The 
examiner, however, did not state what the stressor(s) was 
that caused the PTSD.

The Board believes that the veteran's service personnel 
records should be obtained.  Copies of the U.S.S. Henry B. 
Wilson ship's log during the period the veteran was assigned 
there, should be obtained and added to the record.

The RO should also obtain all the veteran's VA treatment 
records, which are not currently in the claims file, and 
associate them with the claims file.

The RO should obtain the records upon which the veteran was 
awarded Social Security benefits from the Social Security 
Administration.  See the veteran's February 1997 letter.

The RO list the veteran's claimed service stressor(s) and ask 
the USASCRUR to verify if it/they occurred.

The RO should then list the stressor(s) and make a finding 
for each stressor whether it is verified and if not, then 
whether it occurred.  The RO should list the stressor(s) 
which is verified or which it finds occurred and then have 
the veteran examined with the examiner being furnished the 
RO's stressor(s).  The examiner should determine whether the 
veteran has PTSD related to the RO's stressor(s).  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete service department records to 
include all service military personnel 
records to include the ship logs from the 
U.S.S. Henry B. Wilson during the period 
the veteran was assigned there.

2.  The RO should also obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, and 
associate them with the claims file.  

3. The RO should obtain the records upon 
which the veteran was awarded Social 
Security benefits from the Social 
Security Administration.  See the 
veteran's February 1997 letter.

4. The RO list the veteran's claimed 
service stressor(s) and ask the USASCRUR 
to verify if it/they occurred.

5.  The RO should then list the 
stressor(s) and make a finding for each 
one whether it is verified and if not, 
then whether it occurred.  The RO should 
list the verified stressor(s) and/or the 
stressor(s) it finds occurred and then 
have the veteran examined with the 
examiner being furnished the RO's list of 
stressor(s).  The examiner should 
determine whether the veteran has PTSD 
related to the RO's list of stressor(s).  
The examiner must list what the 
stressor(s) is that caused the PTSD.  
Cohen.

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


No action is required of the veteran until further notice.  
The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



